GRONER, Associate Justice
(dissenting).
The opinion of the court in this case concedes that Mrs. McLemore (appellant) was the victim of an unconscionable swindle, but exonerates Maury (appellee) from any participation in the swindle and from any responsibility for its consequences. McLean, who is said to have conducted the swindle and then to have fled the jurisdiction, is held not to have been a partner of Maury, and in this conclusion I dissent.
The evidence abundantly shows that Maury and McLean were associated in the real estate business, having joint offices and jointly participating in the conduct of the business. This joint relationship developed later into a corporation called “Maury-MeLean, Inc.,” though precisely when does not appear, but apparently it was in existence’ during the whole or a part of the period covered by the transaction out of which the controversy arose. Maury had 40 per cent, of the stock and McLean 401 per cent., and the employees of their office the balance.
The transaction in which Mrs. McLemore was victimized involved the purchase of a piece of property on K street in Washington City, afterwards sold at a profit to a subsidiary of the Southern Railway. An option, on this property had been obtained, apparently by McLean, and its terms provided for an initial payment of $20,000. Maury and McLean jointly, but not for the corporation, invited Ghiselli and Peyser to join them in the purchase; the arrangement being that each would contribute five thousand of the twenty thousand dollars initial payment. McLean collected from Ghiselli and Peyser, but apparently converted their contribution of $10,000 to his own use. He then procured Mrs. McLemore to contribute $10,000 on a promise of a one-fourth interest in the property, and it was her money, together with $10,000 borrowed by Maury and McLean from a bank, which enabled the deal to be carried through.
Mrs. McLemore knew both Maury and McLean as associates in the real estate business. Peyser, another of the adventurers, likewise knew McLean and,Maury as partners. Ghiselli, the other, testified that he knew them as associated in the real estate business. When the property was sold after a period of approximately a year, Maury took McLean’s share of the proceeds of the sale in payment of a personal debt from McLean to him. I cannot read the record in this ease without being convinced that Maury and McLean acted together as partners in promoting the purchase and ultimate sale of the property. The other participants in the purchase, except Mrs. McLemore, talked the matter over with both Maury and” McLean before making their respective contributions, and thereafter with the one of them who happened then to be available, and I think it is perfectly clear that both understood that Maury and McLean were jointly promoting the deal, and that in all that concerned it either one of them spoke for the other. As between themselves and the other participants in the adventure, they were understood to be, and in fact were, partners, and were jointly bound by such representations as either might make in the common enterprise. In this state of facts, Mrs. McLemore was in my opinion entitled to an accounting, and therefore the dismissal of her bill by the lower court was error, and should be reversed.